ORDER
Upon consideration of the consent to disbarment filed by Morton J. Owrutsky in accordance with Maryland Rule BV 12 d 2, and the written recommendation of Bar Counsel, it is this 8th day of November, 1991
ORDERED, by the Court of Appeals of Maryland, that Morton J. Owrutsky be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Morton J. Owrutsky from the register of attorneys, and pursuant to Maryland Rule BV 13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.